


EXHIBIT 10(d)




Schedule of Executive Officers who are Parties
to the Amended and Restated Severance Agreements in the Forms Filed as
Exhibit 10(e) to the Company's Annual Report on Form 10-K
For the Fiscal Year Ended December 31, 2010








Form A of Severance Agreement


Christopher M. Connor
John G. Morikis
Sean P. Hennessy




Form B of Severance Agreement


Robert J. Davisson
George E. Heath
Thomas E. Hopkins
Timothy A. Knight
Steven J. Oberfeld
Robert J. Wells




Form C of Severance Pay Agreement


Catherine M. Kilbane
Allen J. Mistysyn




